Citation Nr: 0725844	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.

(Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement based on household income and/or assets for 2004 
is the subject of a separate appellate action.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the VA Regional Office (RO) in Waco, Texas, which denied 
the veteran's claim.

In February 2007, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is in the record.


FINDING OF FACT

There is no competent medical evidence showing a relationship 
between any current cardiovascular (heart) disease and 
service or showing that the veteran was diagnosed with a 
chronic heart disorder within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are 
not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection on a direct or presumptive basis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide evidence in his possession.  Clearly, 
this letter meets Pelegrini's content of notice and timing 
requirements.  

It was not until an April 2006 post-rating letter that the RO 
informed the appellant how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman; 
however, the supplemental statement of the case issued in 
April 2006 reflects readjudication of the claim on appeal.  
Hence, while this notice was provided after the rating action 
on appeal, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, non-VA medical records, as well as 
medical records from the North Texas VA Health Care System 
and VA examination reports and opinions.  The veteran's 
written statements and the transcript of the Board hearing 
testimony also are of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If a chronic disease, such as cardiovascular-renal disease, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

During his testimony and in various written statements, the 
veteran testified that he was treated for a chronic sinus 
disorder; that, following a septectomy in April 1960, he 
continued to have problems; and that military physicians 
apparently treated his continuing sinus problems with 
multiple innoculations of staph toxoid, between August 1960 
and January 1962, stopping in January 1962 because of 
arrhythmia and premature ventricular contractions (PVCs).  He 
stated that, while in the Marines, he was hospitalized in 
Bremerhaven, Germany, and at St. Albans for a grossly 
irregular heartbeat and PVCs and that he continued to have 
arrhythmias since his discharge from service, leading to his 
assertion that his current heart disease is related to 
service.  The veteran indicated that Internet articles 
reflect that arrhythmias and PVCs are dangerous.  He 
testified that he was diagnosed with atrial fibrillation in 
the 1990s, before he was diagnosed with hypertension or 
coronary vascular disease.  

In light of the above-noted legal authority, the Board finds 
that the record does not provide a basis for establishing 
service connection for a heart disorder.

Service medical records show that, on the veteran's June 1958 
enlistment examination report, his blood pressure reading was 
reported as 144/80, which is considered normal, and clinical 
findings for his heart and vascular system were noted to be 
normal.  It is true that he was treated for sinus problems 
and underwent surgery to correct a deviated nasal septum in 
April 1960.  His service medical records confirm that the 
veteran was given multiple injections of staph toxoid between 
August 1960 and December 1961; however, these innoculations 
appear to have been for treatment of numerous minor 
infections and small abscesses, according to an August 1960 
record showing treatment for a right elbow abscess.  

In January, February and March 1962, the veteran was 
hospitalized at the U.S. Army Hospital in Bremerhaven, 
Germany, initially for complaints of chills and fever of 12 
hours duration.  On admission, he denied chest pain, 
hemoptysis, shortness of breath, palpitation, orthopnea or 
edema.  On examination of his heart, no thrills or 
cardiomegaly were noted, but the rhythm was grossly irregular 
with what appeared to be frequent multi-focal PVCs.  A Grade 
2 soft, systolic murmur, that did not radiate significantly, 
was noted over the precordium and the aortic area.  
Electrocardiograms (ECGs) revealed varying amounts of PVCs 
even after taking quinidine.  He was essentially asymptomatic 
throughout his entire hospitalization as frequent 
examinations of the heart failed to reveal the development of 
significant murmurs or evidence of cardiomegaly or of cardiac 
failure, chest x-rays failed to disclose evidence of 
enlargement of the heart and ECGs failed to demonstrate 
evidence of pericarditis or abnormalities other than abnormal 
ventricular rhythm.  It was thought that his PVCs possibly 
could have represented a viral myocarditis of unusually mild 
degree, but at no time was there evidence of progression of 
organic heart disease other than the arrhythmia.  Discharge 
diagnoses included multi-focal PVCs, cause undetermined.  

Subsequently, he was hospitalized at the St. Albans U.S. 
Naval Hospital from March 14, 1962 to May 11, 1962 for 
complaints of mild chest pain radiating to the left arm and 
occasionally to the right shoulder on referral due to 
slightly irregular heart rhythm.  He denied edema, orthopnea, 
cyanosis or syncope.  On admission, except for a slightly 
irregular pulse and apex beat, which was thought to represent 
prematurities either atrial or ventricular, the veteran's 
physical examination was within normal limits.  An admission 
ECG revealed frequent atrial prematurities and an occasional 
ventricular prematurity, but later ECGs were within normal 
limits.  The veteran continued to have numerous somatic 
complaints, including mild chest pain, which was not typical 
of chest pain associated with either vascular or bony 
disorders.  A psychiatric evaluation revealed that there was 
no evidence of organic disease and that his complaints 
appeared to be related to ambivalence about a personal 
relationship and his upcoming discharge from service.  The 
veteran was returned to duty with discharge diagnoses of: 
diagnosis undetermined, myocarditis, and cardiac disorder, 
functional, frequent atrial prematurities.  On the veteran's 
May 1962 separation examination report, his blood pressure 
reading was reported as 120/70 and clinical findings for his 
heart and vascular system also were noted to be normal.  

Because he did not have medical insurance most of the period 
following service, the veteran stated that he did not go to 
the doctor.  But, in 1996, when he did have medical 
insurance, he starting going.  A March 1996 ECG showed atrial 
fibrillation with rapid ventricular response.  Later the same 
month, a private chest x-ray revealed a mildly enlarged 
cardiac silhouette and increased pulmonary vasculature and 
central density, suggesting interstitial edema.  The 
impression was congestive heart failure (CHF) with mild 
interstitial edema, which was treated with Tambocor after 
cardioversion.  The veteran was seen by a cardiologist and 
underwent a stress test and a cardiac catheterization, which 
revealed mild left ventricular dysfunction with an ejection 
fraction of 35 percent with anterior apical hypokinesis and 
mild hypokinesis in the other regions; however, his coronary 
artery showed no evidence of fixed disease.  He did have mild 
spasm at the right carotid artery (RCA), which resolved with 
Nitroglycerin.  In May 1996, this cardiologist felt that the 
veteran might have a mild cardiomyopathy, asymptomatic at 
that time, and he was told to follow-up in six months.  A 
December 1997 East Texas Medical Center hospital report 
reflects that the veteran initially had atrial fibrillation 
and CHF in May 1996 and was hospitalized and underwent DC 
cardioversion, but subsequently went back into atrial 
fibrillation.  After stopping his medications - Coumadin, 
Digoxin and Tambocor - for a couple of months, the veteran 
went back into sinus rhythm and did quite well until about 
four days prior to admission.  The veteran admitted that he 
had been on a cruise with his wife, where he did not stick to 
his diet or exercise.  Subsequent private medical records 
show that the veteran was diagnosed with, and treated by 
medication, for hypertension, diabetes, and chronic atrial 
fibrillation.

In February 2004, the veteran was seen by a thoracic and 
vascular surgeon for complaints of transient ischemic attacks 
(TIAs) of a week's duration.  He underwent a duplex 
ultrasound of his carotid arteries, which showed high-grade 
bilateral stenosis, as well as a computed tomography (CT) 
scan of the brain, which was suggestive of multiple lacunar 
infarcts.  He was diagnosed with dementia.  Later the same 
month, the veteran underwent a right carotid endarterectomy.  
In a March 2004 statement, this surgeon indicated that the 
veteran also had a left intracranial aneurysm in the carotid 
siphon on the left side.  The veteran had an embolization of 
a left internal carotid artery (ICA) hypophyseal segment 
aneurysm with small residual neck according to a CT of the 
head.  A contemporaneous cerebral angiogram revealed a 
moderately irregular and ulcerated atherosclerotic plaque at 
the carotid bifurcation, resulting in approximately 41 
percent diameter stenosis.  An April 2004 myoview stress test 
was negative for ischemia.  The veteran is currently being 
treated for hypertensive atherosclerotic cardiovascular 
disease, chronic atrial fibrillation, hyperlipidemia, 
diabetes, and peripheral vascular disease.  

After reviews of the veteran's claims file and heart 
examinations, December 2004 and November 2005 VA examiners 
separately concluded that the veteran's chronic atrial 
fibrillation was not due to his in-service atrial premature 
contractures.  On examination, the December 2004 VA examiner 
found no evidence of heart murmurs, CHF or peripheral edema, 
on examination, although the veteran's heart rhythm was 
grossly irregular.  With regard to the cardiac condition 
diagnosed and treated in service, the examiner noted that the 
final diagnosis at St. Albans was functional cardiac disorder 
manifested by atrial prematurity and stressed that the 
previously diagnosed myocarditis was not confirmed.  
(Emphasis added.)  Atrial premature or ectopic beats result 
from either an abnormal electrical focus in the atria or 
intra-atrial re-entry and are frequently seen in normal 
persons and rarely cause any symptoms.  They are often 
precipitated by environmental factors such as coffee, tea, 
alcohol, cold remedies, and no treatment is necessary and are 
not predictors for future atrial fibrillation, so prophylaxis 
is not indicated according to the December 2004 VA examiner.  
Thus, this examiner opined that the veteran's current 
hypertensive atherosclerotic cardiovascular disease, which 
appeared to be rather generalized, was the etiology of the 
veteran's current chronic atrial fibrillation and had no 
relationship to the functional condition diagnosed 43 years 
ago in service.  Similarly, the November 2005 VA examiner 
found no evidence of CHF or murmurs.  This examiner also 
stated that the veteran's chronic atrial fibrillation is not 
due to his atrial premature contractures diagnosed in 
service.  In support of his opinion, the November 2005 VA 
examiner indicated that he had reviewed cardiology journals 
regarding atrial premature contractures and their possible 
connection to atrial fibrillation, and found no mention of 
any connection.  Thus, the November 2005 examiner opined that 
the veteran's atrial fibrillation is more likely than not 
secondary to his atherosclerotic cardiovascular disease and 
is more likely related to his hypertension, diabetes and 
hyperlipidemia.

Thus, there is no evidence of a heart condition, elevated 
blood pressure or hypertension for years after service, and 
no competent evidence directly relating any of the veteran's 
post-service heart disorders to disease or injury in service.  
The first documented medical evidence of a chronic heart 
disorder is in the 1990s, more than 30 years after his 
discharge from service in 1962.  The Board points out that 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Accordingly, the evidence is against the 
grant of service connection on a direct or presumptive basis.

Moreover, the only competent opinions addressing the etiology 
of the veteran's current heart disorder(s) weigh against the 
claim.  The December 2004 and November 2005 VA examiners 
reviewed the veteran's claims file-to include service 
medical records noting treatment for atrial prematurities and 
PVCs prior to the veteran's discharge from service-as well 
as the veteran's complaints and treatment, both during and 
after service.  As noted above, these examiners concluded 
that the veteran's chronic atrial fibrillation is more likely 
than not secondary to his atherosclerotic cardiovascular 
disease and is more likely related to his hypertension, 
diabetes and hyperlipidemia and that there is no relationship 
to the functional condition diagnosed 43 years ago in 
service.  Therefore, the Board concludes that the veteran's 
current heart disorder(s) is not related to service nor was a 
chronic heart disorder shown to have its onset within one 
year after service discharge.  These opinions constitute the 
only competent opinion to address the relationship between 
the veteran's current heart disorder(s) and service, and 
neither the veteran nor his representative has identified, 
presented, or alluded to the existence of a contrary medical 
opinion-i.e., one that, in fact, establishes a relationship 
between his current heart disorder(s) and service.  In this 
regard, the Board notes that, as part of his testimony, the 
veteran admitted that no doctor has told him that there is a 
relationship between what he has now and what he had in 
service.

The Board acknowledges that the record contains copies of 
articles about ventricular arrhythmias and PVCs.  According 
to one of these articles, PVCs are often benign and, in a 
healthy person, can often be resolved with continuous 
rehydration, exercise, a healthy diet, losing weight, and/or 
by repleting the balance of certain minerals in the body, but 
also may be a sign of a heart condition.  Possible triggers 
include: anxiety/stress, caffeine, calcium/magnesium 
imbalance, alcohol, exercise, overeating, and certain 
medications, which would tend to account for his March 1962 
in-service hospitalization and his December 1997 private 
hospitalization.  In this case, these articles are not 
dispositive of the matter under consideration as the veteran 
has not been shown to have been diagnosed with chronic heart 
disease within one year of service nor has his current heart 
disease been shown to be due to his in-service atrial 
premature contractures or PVCs.  Generally, the Board does 
not assign this type of evidence much weight.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  But here, 
there is no such opinion evidence offered along with the 
articles.

In addition to the medical evidence, the Board has considered 
the veteran's own testimony and statements, as well as his 
spouse's testimony and his representative's assertions, 
advanced on his behalf, that his current heart disorder(s) is 
related to the atrial prematurities and PVCs shown during his 
military service.  While the Board does not doubt the 
sincerity of their beliefs, as laypersons without the 
appropriate medical training and expertise, neither is 
competent to provide a probative opinion on a medical matter, 
such as the medical relationship, if any, between a specific 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under the circumstances of this case, the Board finds that 
the claim for service connection for a heart disorder must be 
denied.  In reaching the decision to deny the claim on 
appeal, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a heart disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


